Title: On the Candidacy of Barlow Trecothick, 8 March 1768
From: Franklin, Benjamin
To: 


The essay as published in the Pennsylvania Chronicle purports to be a reprint from the London Gazetteer; Crane presents strong presumptive evidence, however, that it was submitted in London but did not appear there (Letters to the Press, p. 113). The draft in Franklin’s hand is not so much a draft as an incomplete collection of jottings, which have little verbal or structural resemblance to the final product. A few passages are given below, at points where they seem most relevant to the text, to show how Franklin modified his argument for public consumption.
 

  East-Greenwich, March 8, 1768.
  To the Printer:

I am, Sir, a native of Boston, in New-England, but I do not concern myself in your London election; nor do I believe that any of my countrymen think it of importance to them, whether you choose Alderman T. your representative, or reject him. And yet I hear great clamour, as if his nomination were to promote a Boston interest. He may be, for ought I know, a man of abilities, and a friend of ours: But, should he get into P--t, what is one man among five or six hundred? A drop in the bucket. He may be well acquainted with the interests of both countries, a moderate prudent man, and so a fit instrument to conciliate jarring interests, and restore harmony between us. But possibly you have men enough as well qualified in those respects, and better in others. Choose whom you please, only never hereafter tell us, as a reason for our submitting to your taxes, that we are represented in your Parliament, when even an Englishman, having been in America, is made an absolute disqualification, a bar to his being chosen at all.
I sit down, Sir, after much patience, merely to take some notice of the invective and abuse, that have, on this occasion, been so liberally bestowed on my country, by your writers who sign themselves Old England, a Londoner, a Liveryman of London, &c. &c. [By the way, Mr. Printer, should I have said liberally or illiberally? Not being now it seems allowed to be an Englishman, I ought modestly to doubt my English, and submit it as I do to your correction.] The public, however, has been assured by these gentlemen, that “the Bostonians have an evil disposition towards Old England, a rooted malice against this country, an implacable enmity to it;” they talk of our having “hostile intentions,” and making “barbarous resolutions against it;” they say that “neither French nor Spaniards have as yet outdone the Bostonians in malicious combinations against its existence;” that we are “as inveterate enemies to Old England, as ever the Carthaginians appeared to be to Rome.” If all this is true, the inference intended is a plain one; it is as proper now to make war on Boston, as ever it was to make war against France or Spain; and it will be as right a thing in Old-England, totally to destroy New-England, as it was in Old Rome to destroy Carthage. You should not be contented with cutting the throats of one half of us in the West, to make the other half buy your goods whether they will or no, (as some Londoners say other Londoners do in the East) but the word should be, with old Cato, DELENDA EST: Don’t leave one stone upon another, nor a Carthaginian or Bostonian alive upon the face of the earth. Is this what these valiant writers would be at? And shall we again see them, as in the time of the Stamp Act, exhorting government to pour its armies into the colonies, and deluge the country with blood? But government was, and will be wiser. And do these gentlemen talk of humanity? And do they complain of inhumanity? the inhumanity of Boston people! the horrible inhumanity of resolving to live within compass, and manufacture what they can for themselves!
O! but this would be “inhumanity to England,” it is Bostonian cruelty, that wants to starve our poor!
Supposing it, for a moment, true, give me leave, Sir, upon this head, to recriminate a little. I shall do it gently. I will not bring railing accusations of my own making against you Englishmen: And [all good friends and fellow citizens as you are] it must be supposed that you touch your own failings tenderly, “Nought is aggravated, nought set down in anger.” I have been a reader then, of your newspapers and pamphlets for these three years past; and I find them filled with complaints, that the country and city swarm with rich engrossers, forestallers, monopolizers, who combine to make an artificial famine, to oppress and starve the poor, in order to make themselves more rich. I find your farmers charged in a body, as cruelly withholding the staff of life; your millers, meal-men and bakers represented as thieves and poisoners; your merchants accused of sending away your corn, and starving your own people, to feed foreigners, for the sake of a little profit to themselves, or hoarding it up in magazines till spoilt, rather than let the poor have it at a moderate price. I find your landholders, that great and respectable body, charged with endeavouring by every means in their power to keep up the price of provisions, that the farmers may thereby be enabled to pay them higher rents, for the better support of their excessive luxury. I find even your p--ts, who are chosen chiefly by your landholders, charged with entering into their views; and that there have arisen laws to prevent the importation of beef, pork, corn, &c. from your own Ireland, as well as from any foreign country, lest the poor in England should eat at a less expence; and even laws to tax those poor towards paying a bounty on the exportation of corn, lest too great a plenty at home should lower the price of bread.

Pray, Gentlemen, are these things so?
And are your own people really such tyrants and oppressors of the poor?
I, that am a stranger among ye, cannot be qualified to judge. I can only say, that, as you live together, you have better opportunities of knowing one another, than you have of knowing us at 3000 miles distance, and that therefore what you say of one another is rather more to be depended on. Not to affront you, therefore, by affecting to doubt these facts of your asserting, I would only submit it to your consideration, whether it might not be at least decent, to cure yourselves of inhumanity, before you venture to charge it upon us. Pluck this beam out of your own eyes, before you pretend to spy the mote in ours. We have no malice against your poor, no desire in the least to starve them; but we think we are unable to continue purchasing your manufactures, not only at high prices, but at those prices enhanced by duties; and therefore we resolve to make what we want; not to starve your poor, but to prevent becoming poor and starving ourselves. Charity, your own proverb says, begins at home. Why should you expect us to have more concern for your poor than you have? If you want our help in maintaining them as heretofore, you know how it may be easily had. The means are in your own hands; you know you got all from us, by trade, that we could possibly spare, and kept us besides continually in your debt; what would you, what can you have more? The situation of the colonies seems similar to that of the cows in the fable; forbidden to suckle their own calves, and daily drawn dry, yet they parted with their milk willingly; but when moreover a tax came to be demanded of them, and that too to be paid in grass of which they had already too short a provision; it was no wonder they thought their masters unreasonable, and resolved for the future to suck one another.
Boston man as I am, Sir, and inimical, as my country is represented to be, I hate neither England nor Englishmen, driven (though my ancestors were) by mistaken oppression of former times, out of this happy country, to suffer all the hardships of an American wilderness. I retain no resentment on that account. I wish prosperity to the nation; I honour, esteem, and love its people. I only hate calumniators and boutefeus on either side the water, who would for the little dirty purposes of faction, set brother against brother, turn friends into mortal enemies, and ruin an empire by dividing it. The very injurious treatment America has lately received, in so many London prints, may have some tendency to alienate still more the affections of that country from this; but as your papers extend thither, I wish our people may by their means be informed, that those abuses do not flow from the general sense of people here; that they are the productions of a few unknown angry writers, heated by an election contest, who rave against America, because a candidate they would decry once lived there, and happens to be otherwise unexceptionable: Writers who (as I have shewn) abuse their own country as virulently as they do ours; and whose invectives are disapproved by all people of understanding and moderation. Let it be known that there is much good will towards America in the generality of this nation; and that however government may sometimes happen to be mistaken or misled, with relation to American interests, there is no general intention to oppress us; and that therefore, we may rely upon having every real grievance removed, on proper representations. By spreading these truths in your paper through America, Sir, you may come to deserve a share in that blessing which is promised to the peacemakers, when only its reverse can be expected by these unhappy writers.
New-England.
